DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

April 26, 2011

FROM:

Cindy Mann, JD
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Recent Developments in Medicaid

CMCS is pleased to release this Informational Bulletin highlighting several new announcements
from Medicaid, including:
A State Medicaid Director’s letter regarding the appeals component of the five National
Correct Coding Initiative methodologies;
Clarification that the Medicaid increased Federal funding for translation and
interpretation services available under Section 201(b) of the Children’s Health Insurance
Program Reauthorization Act is limited to children and family members of those
children;
Issuance of the third multi-year National Background Check Program for Patient
Protection solicitation for Federal matching grants to all States and the U.S. Territories
that did not submit proposals during the first two solicitations.
The release of the CMCS Oral Health Strategy to improve access to oral health services
in Medicaid and CHIP.
National Correct Coding Initiative Methodologies
On April 22, 201, CMCS released a State Medicaid Director’s letter clarifying the nonapplicability of the appeals component of the five National Correct Coding Initiative (NCCI)
methodologies. The September 1, 2010, State Medicaid Director (SMD) letter regarding section
6507 of the Affordable Care Act identified the four components of each of the five NCCI
methodologies. The fourth component involves the provider/supplier appeals of denied payments
for services based on the edits. The Centers for Medicare & Medicaid Services (CMS) has
decided that at this time the appeals component is not compatible with Medicaid and therefore
States are not obligated to implement this component. We encourage States to review their
appeals procedures and to ensure that providers have adequate opportunity to alert States to
potential errors associated with claims denials, including those generated by NCCI edits, and that
providers have an avenue to resubmit claims or provide additional documentation to support
their claims. We will continue conversations with States and providers about claims
submissions, adjudications, and appeals to determine how best to simplify and streamline

P a g e | 2 – Informational Bulletin
business practices and promote claims accuracy. The SMD can be viewed at
http://www.cms.gov/smdl/downloads/SMD11003.pdf.
Clarification Regarding Eligible Individuals for Whom Increased Federal Funding is
Available Under Medicaid and CHIP for Translation and Interpretation Services
The following information is to clarify that under Medicaid, increased Federal funding for
translation and interpretation services available under Section 201(b) of the Children’s Health
Insurance Program Reauthorization Act (CHIPRA, Public Law 111-3) is limited to children and
family members of those children. Under the Children’s Health Insurance Program (CHIP),
increased Federal funding for translation and interpretation services is not limited to children,
and includes all CHIP eligibles, such as pregnant women eligible under section 111 of CHIPRA.
The intent of this provision is to encourage the provision of translation and interpretation
services to qualifying individuals with Limited English Proficiency (LEP). Eliminating language
barriers is one key component of a broader strategy for promoting better access to coverage and
care. This increased translation/interpretation matching rate is an important new source of
Federal support to help States eliminate these barriers. CMS issued a State Health Official Letter
providing guidance on section 201(b) on July 1, 2010 (available at
https://www.cms.gov/smdl/downloads/SHO10007.pdf).
We have received inquiries regarding the availability of increased matching funds for services
provided to Medicaid eligibles that fall outside of the category of “children of families for whom
English is not their primary language,” specifically, childless adults, individuals with disabilities,
and the elderly, all of whom may qualify for Medicaid under certain eligibility criteria. The
statute authorizes the increased Federal matching rate for interpretation and translation services
provided in connection with the enrollment, retention or use of services by children, or family
members of these children. Expenditures associated with the provision of translation and
interpretation services to Medicaid enrollees that are not eligible for the increased matching rate
may still be reimbursable at the standard 50 percent Medicaid administrative matching rate, or as
part of the rate paid for a medical service.
If you have any additional questions regarding translation services, please contact Ms. Dianne
Heffron, Director, Financial Management Group, who may be reached at 410-786-3247.
Third Opportunity for States to Apply for National Background Checks
CMS has recently issued a third multi-year National Background Check Program for Patient
Protection solicitation for Federal matching grants to all States and the U.S. Territories that did
not submit proposals during the first two solicitations. The applications are due in late June
2011. The Federal matching funds and State funds will be used by States to perform criminal
background checks for direct patient access employees of long term care facilities and providers.
CMS received 19 applications from the first two solicitations and made awards to 11 States
including: Alaska, California, Connecticut, Delaware, District of Columbia, Florida, Illinois,
Missouri, New Mexico, Oklahoma and Rhode Island.

P a g e | 3 – Informational Bulletin
We encourage all States that have not applied, but may be interested in applying, to take this
opportunity to continue their planning efforts. This third opportunity will be particularly useful
to those States that have been considering the potential for an effective background check
program to ensure a quality long term care workforce but needed more time to work with all
State level interested parties. CMS will work individually with States interested in applying to
the grant program regarding any issues that would impact their ability to implement the program.
The Nationwide Program for National and State Background Checks for Direct Patient Access
Employees of Long Term Care Facilities and Providers solicitation:
http://www.grants.gov/search/search.do;jsessionid=9QFQNtvPd3V8yVbJsxVGTP96q1fcyZ262k
4CmGP9R2f6FJs196RB!-1041731581?oppId=88293&mode=VIEW.
For further information about the National Background Check Program please review the current
Survey and Certification National Background Check Notice, as well as the Questions and
Answers document and Pilot Evaluation located on our CMS website at:
http://www.cms.gov/SurveyCertificationGenInfo/04_BackgroundCheck.asp. If you have any
questions about this opportunity, you may contact the Background Check Program mailbox at
background_checks@cms.hhs.gov.
Oral Health Strategy
We are pleased to announce the formal release of the CMCS Oral Health Strategy, which is now
available on our website at http://www.cms.gov/MedicaidDentalCoverage/.
The oral health strategy is the product of several months of collaboration and discussion with
States, federal partners and a wide range of stakeholder organizations representing Medicaid and
CHIP beneficiaries as well as the oral health community. The strategy includes input and
feedback received through in person meetings as well as written comments provided. The
document is intended to steer our efforts to improve access to oral health services going forward
but is also expected to evolve as this initiative progresses and we learn more about strategies that
will be successful.
I hope you will find this information helpful. Thank you for your continued commitment to
Medicaid and CHIP.

